 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUNHO HYON,                                         No. 2:19-cv-00259-KJM-EFB
12                        Plaintiff,
13            v.                                          ORDER
14    JERRY BROWN, et al.,
15                        Defendant.
16

17

18                  Plaintiff Junho Hyon has filed a motion in his case to disqualify Magistrate Judge

19   Edmund F. Brennan, ECF No. 23. He concurrently filed a letter in which he states “I reject the

20   order to close my case.” Rejection, ECF No. 23-1. His motion relies on California Code of Civil

21   Procedure § 170.6, which allows the peremptory challenge of a judge in California state courts.

22   However, California Code of Civil Procedure § 170.6 is not applicable in federal judicial

23   proceedings, which are controlled by the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 1

24   (“These rules govern the procedure in all civil actions and proceedings in the United States

25   district courts, except as stated in Rule 81.”). In addition, plaintiff’s case is closed and thus a

26   motion of this nature is moot. Accordingly, the court DENIES plaintiff’s motion.

27                  IT IS SO ORDERED

28   Dated: March 24, 2020.
                                                         1
